Citation Nr: 0433801	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  97-32 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel









INTRODUCTION

The veteran had active military service from December 1943 to 
March 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death.  The veteran died on June [redacted] 1997.  The 
appellant is his widow.   

The appellant's claim was remanded in January 2001.  At that 
time, the Board also granted a 100 percent schedular 
evaluation for PTSD for accrued benefits purposes.  

It is noted that the appellant had appointed James W. 
Stanley, Jr., to be her representative.  In a letter dated 
July 2004, the RO wrote to her saying that Mr. Stanley's 
accreditation had been canceled.  The appellant was given the 
opportunity to appoint another private attorney as her 
representative but did not respond.  

In a July 2004 rating decision, the RO granted basic 
eligibility to Dependents' Educational Assistance.  
Accordingly, this issue is no longer before the Board.

During the course of the appellant's hearing, she raised the 
claim of entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.  Even though the RO issued a 
supplemental statement of the case regarding this issue in 
July 2004, it is not currently in appellate status.  For that 
reason, this issue is referred to the RO for proper 
adjudication.  

The appellant's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






REMAND

The veteran died on June [redacted] 1997, with the cause of death 
being acute myocardial infarction due to atherosclerotic 
heart disease.  The appellant claims that the veteran's 
service-connected PTSD contributed to cause the veteran's 
death.

In July 1998, the appellant's then representative asserted 
that the appellant wanted a hearing.  The hearing was 
thereafter scheduled for November 19, 1998, and the appellant 
was notified of the hearing at her current address.  In a 
letter dated September 10, 1998, the appellant's 
representative asked that the appellant's hearing scheduled 
for "Thursday, November 19, 1997 [corrected by hand to read 
1998]" be rescheduled.  There is no indication that the 
appellant's hearing was rescheduled.  Instead, there is a 
notation on a copy of the hearing notification letter that 
the appellant was a "no-show" for the hearing on November 
19, 1998.  Inasmuch as the appellant's representative 
requested a new hearing, the appellant's hearing should be 
rescheduled, and she should be notified of the new hearing 
date.  

In the Board's January 2001 remand, it requested that a "VA 
cardiologist" comment on the possible connection between the 
veteran's service-connected PTSD and his underlying 
cardiovascular disease and heart attack.  Although an opinion 
was obtained in June 2004, the opinion was not provided by a 
"cardiologist."  For that reason, since the appellant's 
claim is already being remanded for the aforementioned 
hearing, it should also be remanded so that a cardiologist 
can comment on the aforementioned possible connection.  If a 
cardiologist is not available, the RO should have any VA 
physician provide the opinion, and should note that a 
cardiologist is not available.  




In February 2001, the appellant's then representative raised 
the theory that nicotine dependence incurred in service had 
caused the veteran's death.  The Board notes that legislation 
prohibits service connection for a disability first 
manifesting after service on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service, see 38 U.S.C.A. § 1103 
(West 2002), this statute applies only to claims filed after 
June 9, 1998.  Here, although the tobacco aspect of the 
appellant's claim was first mentioned in a document received 
at the RO in February 2001, her claim of service connection 
for the cause of the veteran's death, regardless of the 
theory asserted, was received in August 1997, and has been 
pending since that time.  As such, in readjudicating this 
aspect of the veteran's claim, the RO must consider the law 
as it existed prior to June 9, 1998.  See Perry v. West, 12 
Vet. App. 365, 368-69 (1999).  In this regard, the Board 
notes that, where, as here, the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  
VAOPGCPREC 3-2000.

Hence, this case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the appellant 
for a hearing before a hearing officer at 
the St. Louis Regional Office. 

2. After undertaking any additional 
development deemed warranted by the 
record, the claims file should be 
referred to a VA cardiologist for review 
of the expanded file.  If a cardiologist 
is not available, this fact should be 
noted for the record, and the claims 
folder should be forwarded to a VA 
physician.  The examiner should comment 
that he has reviewed the veteran's claims 
file in conjunction with the examination.  
The examiner should pay careful attention 
to the veteran's psychiatric symptoms and 
problems as related in correspondence and 
the record.  After such review, the 
examiner is requested to answer the 
following questions:  

a.  Is it at least as likely as not 
that the veteran's PTSD contributed 
substantially or materially to the 
veteran's heart attack which caused 
his death, or otherwise hastened 
death?  

b.  Is it at least as likely as not 
that the veteran's PTSD caused or 
aggravated the veteran's underlying 
cardiovascular disease beyond its' 
natural progression?  

The examiner should also answer the 
following questions regarding the 
veteran's use of tobacco during service.  

c.  Is a diagnosis of nicotine 
dependence appropriate in the 
veteran's case? 

d.  If the answer to question (c) is 
yes, is it at least as likely as not 
that the veteran acquired his 
dependence upon nicotine in service?  

e.  If the answer to question (d) is 
yes, may nicotine dependence, which 
arose during service, be considered 
to have contributed substantially or 
materially to have caused the 
veteran's death due to myocardial 
infarction?
 
If the examiner cannot answer these 
questions, this should be noted for the 
record, and the appellant's claim should 
be forwarded to a VA psychiatrist (if 
available) to answer these questions.  

3.  After the development requested above 
has been completed, the RO should ensure 
that all the foregoing development has 
been conducted and completed in full.  

4.  Finally, the RO should readjudicate 
the appellant's claim of service 
connection for the cause of the veteran's 
death.  If the determination with respect 
to this claim remains unfavorable, the RO 
must issue a Supplemental Statement of 
the Case and provide the veteran a 
reasonable period of time in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




















